DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 01 Oct 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 12 line 11, filed 01 Oct 2021, with respect to the rejection(s) of claim(s) 1 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doering in view of Deb.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al. (USP 7,185,714) in view of Deb (‘Control of Voltage Source Inverter for Adjustable Speed Drive – A Study Report’ ISSN:2321-9262).
Regarding claim 1, Doering discloses a method to adjust a load of a downhole motor, the method comprising:

determining a minimum actual motor speed (Col 9 line 2 — ‘drive unit velocity V1) of the plurality of motors:
for at least one of the plurality of motors:
determining (Col 10 line 64-—- “the main controller ... may honor or suppress such commands based upon one or more condition or circumstances’) a power controller cutout (Fig 14 V11} based on the desired speed to control voltage of the at least one motor;
determining (Col 11 line 6 - “the main controller may provide additional information, such as maximum allowable torque, to each drive unit”) a torque controller output (Fig 14 ‘Actual Max Allow Drive Torque 1) based on the desired torque to control voltage of the at least one motor; and
Doering further discloses:
“The inventor relates to apparatus, systems and methods for controlling or adjusting the traction of a downhole tractor in a borehole” _ (Col 1 line 6).
Doering ‘714 – “The main controller #14, drive modules #16, measuring unit #22 and other exemplary components may be of any desired type and configuration”.  (Col 5 line 63).

 “Thus, there remains a need for methods, apparatus and/or systems that are useful with downhole tractors and have one or more of the following attributes, capabilities or features: … applying as much normal force [torque] as necessary to reduce slippage and as little normal formal as necessary to minimize waste of available power …”- Col 2 line 17.
“If the drive unit is electric, for example, ‘Force’ and ‘Input Power’ may be calculated based upon the torque or load cell, current and voltage of the respective drive unit” – (Col 6 line 55).
However does not explicitly disclose wherein the method comprises adjusting a voltage source invertor based on a lesser of the power controller output and the torque controller output to modulate voltage provided to the at least one motor. 
Deb teaches – “A voltage source inverter (VSI) is commonly used to supply a three-phase induction motor with variable frequency and variable voltage for variable speed applications. Pulse Width Modulation (PWM) Control technique is an excellent control strategy to control various parameters in an induction motor. A number of Pulse width modulation (PWM) schemes are used to obtain variable voltage and frequency It is capable of adjusting both speed and torque from an induction or synchronous motor.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the disclosure of Deb, to substitute the configuration of components of Doering with the VSI of Deb; since both were readily available at the time and capable of generating and applying the normal force to a component [the VSI] to move the tractor in the borehole as was well-known at the time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to apply ONLY as much normal force [torque] as necessary to reduce slippage and as little normal force as necessary to minimize waste of available power (Doering Col 2 line 17) and therefore adjust the VSI based on a lesser of the power controller output and the torque controller output to modulate voltage provided to the at least one motor.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doering and Deb as applied to claim 1 above, and further in view of Harris (USP 5,489,831).
Regarding claim 9, the combination of Doering and Deb discloses the method of claim 1; however does not further comprise performing a pulse width modulation of the lesser of the power controller output and the torque controller output.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Harris, to perform a PWM of the lesser of the power controller and the torque controller output since this would limit the maximum torque that the motor can generate and therefore prevent
excessive large currents from flowing through the phase windings and possibly damage the motor Harris - Col 7 line 28.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering and Deb and in further view of Scherbatskoy et al. (USP 4,676,310).
Regarding claim 10, the combination of Doering and Deb discloses determining a torque (Doering Fig 10 illustrates drive torque of motor #54 signal back to main controller #14 and Col 11 line 17) of the downhole tractor and identifies a threshold value (“maximum allowable torque” — Col 11 line 7); however the combination does not disclose reducing torque of the plurality of motors to the threshold value wherein the motor torque is determined to be greater than the threshold limit.
Scherbatskoy teaches an automatic control to limit the load applied on the motor in proportion to the torque applied to the output shaft of the motor — (Col 6 limit 43-55).
.
 
Allowable Subject Matter
Claim(s) 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        28 Dec 2021